     USDC IN/ND case 1:19-cv-00359-HAB document 65 filed 02/18/21 page 1 of 2


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

JODI HUGHES-RODRIGUEZ,                          )
                                                )
        Plaintiff,                              )
                                                )
v.                                              )    No. 1:19-cv-00359-HAB-SLC
                                                )
CARAVAN FACILITIES                              )
MANAGEMENT, LLC, et al.,                        )
                                                )
        Defendants.                             )

                                    OPINION AND ORDER
        Before the Court is the Plaintiff’s motion for an extension of time to respond to the

Defendant’s motion for summary judgment. (ECF No. 64). In her motion, the Plaintiff, who is

proceeding pro se, explains that she believes she has newly discovered evidence that she would

like to pursue with the EEOC and that she believes is relevant to her case. Unfortunately, the time

for discovery closed on October 7, 2020. (ECF No. 52). Plaintiff has not requested nor shown

cause to reopen discovery and, at this stage of the proceedings, it is unlikely such a request would

be granted given the prejudice to the Defendant. See Schmelzer v. Muncy, 2019 WL 3842335 (S.D.

Ill. Aug. 14, 2019) (refusing to reopen discovery as it would result in increased costs and burdens

to the Defendant); Hess v. Biomet, Inc., 2019 WL 1282032 (N.D. Ind. March 20, 2019) (refusing

to permit amended pleadings where discovery has closed and summary judgment proceedings

would be disrupted). Accordingly, the Court denies the Plaintiff’s motion for enlargement of time

on the basis set forth in her motion. However, the Court shall provide the Plaintiff an extension of

time through and including March 19, 2021 to respond to the Defendant’s Motion for Summary

Judgment based on the current state of the record as developed during discovery. Any future

extensions requested by the Plaintiff must comply with N.D. Ind. L. R. 6–1.
USDC IN/ND case 1:19-cv-00359-HAB document 65 filed 02/18/21 page 2 of 2


   SO ORDERED on February 18, 2021.

                                  s/ Holly A. Brady
                                  JUDGE HOLLY A. BRADY
                                  UNITED STATES DISTRICT COURT
